Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144393                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  RONELY DESHON CHAMBERS,                                                                                            Justices
           Plaintiff-Appellant,
  v                                                                SC: 144393
                                                                   COA: 302064
                                                                   Oakland CC: 2009-103537-CK
  JEFFREY B. HOLLANDER and
  LAW OFFICES OF JEFFREY B. HOLLANDER,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 12, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2012                        _________________________________________
           d0514                                                              Clerk